Case 1:14-md-02543-JMF Document 8014 Filed 06/26/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
IN RE:
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION 14-MD-2543
This Document Relates To: ORDER
Snodgrass v. General Motors LLC, 17-CV-6273

X

 

JESSE M. FURMAN, United States District Judge:

It has come to the Court’s attention that, contrary to the Court’s prior Order, Plaintiff Gail
Martin is represented by Wellers, Green, Toups & Terrell, LLP; The Dugan Law Firm, APLC;
and the Law Offices of Gregory K. Evans, PLLC (collectively, the “Firms”); and not by Langdon
& Emison LLC. See 17-CV-6273, ECF No. 1. Accordingly, the Firms are hereby ORDERED to
provide to Ms. Martin a copy of this Order and the Court’s prior Order, see 14-MD-2543, ECF
No. 8012; 17-CV-6273, ECF No. 114. Further, counsel shall attempt to provide Ms. Martin with
whatever assistance she needs (and, if appropriate, advise her that she may retain other counsel
or proceed pro se, that is, without counsel). Finally, counsel should advise Ms. Martin that all
communications with the Court should be through counsel. If Ms. Martin elects to proceed
without counsel, communications should be mailed to the Pro Se Intake Unit, 40 Centre Street,

Room 105, New York, NY 10007.

SO ORDERED.

Dated: June 26, 2020
New York, New York

 

Usted States District Judge
